Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

With respect the prior art of Con (US20110283889A1); the Applicant argued that: “the upright portion 11 supports a ledge 12. It is the ledge 12 that includes a portafilter support cradle 14, not the upper portion 11. Further, the portafilter support cradle 14 of Con is positioned on the underside of the ledge 12, which is a horizontal surface as compared to the vertical surface claimed in claim 1. Thus, Applicant submits that while the upright portion 11 of Con includes a vertical surface, it does not include an access aperture disposed on that surface, much less an access aperture opening into a receiving hub as claimed in claim 1”.
In response to this argument, the Examiner will respond to this argument as below:
The Examiner interpreted the elements (11, 12, and 235) as the pedestal portion;
the cradle (14) is positioned on the underside of the ledge (12), 
the cradle (fig.3: (31), same as cradle (14) of fig.1) having vertical stems to be received in openings disposed on the element (12) and a horizontal stem to be received in an opening disposed on the vertical front surface (235), the openings of the ledge (12) must have a detent features to accommodate the vertical stems, and the vertical front surface (235) must have a detent feature to accommodate the horizontal stem (see figs.3-5 below) (paragraphs 0043 and 0048). 
Therefore, the prior art of Con disclose: 


Further, the prior art of Con disclose an actuator (figs.6-7: (64)) cooperates with an electrical switch such as a microswitch; the portafilter (30) may be advanced against the actuator (64) to send the signal to the microprocessor (fig.1: (20)) (paragraphs 0043 and 0049-0051);
Inherent, the actuator (64) must be connected to the electrical switch to the microprocessor (fig.1: (20)) via connecting mechanism such as the horizontal stem of (see figs.5-7 below).
Accordingly, this argument is not persuasive and the final rejection is maintained.






    PNG
    media_image1.png
    661
    768
    media_image1.png
    Greyscale

















the aperture











    PNG
    media_image2.png
    419
    630
    media_image2.png
    Greyscale



























/M.A./Examiner, Art Unit 3725     


/JESSICA CAHILL/           Primary Examiner, Art Unit 3753